 



Exhibit 10.36
LAFARGE CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN TRUST
     THIS TRUST AGREEMENT, made by and between LAFARGE CORPORATION, a Maryland
corporation (the “Company”), and WACHOVIA BANK OF NORTH CAROLINA, N.A., a
national banking association (the “Trustee”);
WITNESSETH THAT:
     WHEREAS, Company has established a nonqualified deferred compensation plan
known as the Lafarge Corporation Supplemental Executive Retirement Plan (the
“Plan”) for the purpose of providing deferred compensation for a select group of
management or highly compensated employees of Company; and
     WHEREAS, Company has incurred and expects to incur additional liabilities
under the terms of the Plan for the payment of benefits to or with respect to
the employees and former employees of Company who become entitled to benefit
payments from Company pursuant to the provisions of the Plan (each a “Plan
Participant” and together the “Plan Participants”); and
     WHEREAS, Company desires to establish a trust to be known as the Lafarge
Corporation Supplemental Executive Retirement Plan Trust (the “Trust”) and to
contribute to the Trust assets that shall be held therein, subject to the claims
of Company’s creditors in the event of Company’s insolvency, until paid to Plan
Participants or their beneficiaries who are entitled to Plan benefit payments
from Company; and
     WHEREAS, it is the intention of the parties that this Trust shall
constitute an unfunded arrangement and shall not affect the status of the Plan
as an unfunded plan maintained for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
for purposes of Title I of the Employee Retirement Income Security Act of 1974,
as amended; and
     WHEREAS, it is the intention of Company to make contributions to the Trust
to provide itself with a source of funds to assist it in the meeting of its
liabilities under the Plan;
     NOW, THEREFORE, the parties do hereby establish the Trust and agree that
the Trust shall be comprised, held and disposed of as follows:
Section 1. Establishment Of Trust.
     (a) Company hereby deposits with Trustee in trust one hundred dollars
($100) in cash, which shall become the principal

 



--------------------------------------------------------------------------------



 



of the Trust to be held, administered and disposed of by Trustee as provided in
this Trust Agreement.
     (b) The Trust hereby established is revocable by Company; it shall become
irrevocable upon a Change of Control, as defined herein.
     (c) The Trust is intended to be a grantor trust, of which Company is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended, and shall be
construed accordingly.
     (d) The principal of the Trust, and any earnings thereon shall be held
separate and apart from other funds of Company and shall be used exclusively for
the uses and purposes of Plan Participants, their beneficiaries and Company’s
general creditors as herein set forth. Plan Participants and their beneficiaries
shall have no preferred claim on, or any beneficial ownership interest in, any
assets of the Trust. Any rights created under the Plan and this Trust Agreement
shall be mere unsecured contractual rights of Plan Participants and their
beneficiaries against Company. Any assets held by the Trust will be subject to
the claims of Company’s general creditors under federal and state law in the
event Company becomes Insolvent as defined in Section 3(a) herein.
     (e) Company, in its sole discretion, may at any time, or from time to time,
make additional deposits of cash or other property acceptable to the Trustee in
trust with Trustee to augment the principal to be held, administered and
disposed of by Trustee as provided in this Trust Agreement. Neither Trustee nor
any Plan Participant or beneficiary shall have any right to compel such
additional deposits; provided, however, that following a Change of Control, as
defined herein, Trustee in its discretion shall have the right to take such
action as it may deem to be necessary or appropriate to compel Company to make
the contribution required by Section 1(f).
     (f) Upon a Change of Control, as defined herein, Company shall, as soon as
possible, but in no event longer than twenty (20) days following the Change of
Control make an irrevocable contribution to the Trust in an amount that is
sufficient to pay each Plan Participant or beneficiary the benefits to which
Plan Participants or their beneficiaries would be entitled pursuant to the terms
of the Plan as of the date on which the Change of Control occurred.

2



--------------------------------------------------------------------------------



 



     Section 2. Payments to Plan Participants and Their Beneficiaries.
     (a) As soon as practicable after the end of each calendar year, Company
shall deliver to Trustee a schedule (the “Payment Schedule”) that indicates the
amounts payable in respect of each Plan Participant (and his or her
beneficiaries), that provides a formula or other instructions acceptable to
Trustee for determining the amounts so payable, the form in which such amount is
to be paid (as provided for or available under the Plan), and the time of
commencement for payment of such amounts. Except as otherwise provided herein,
Trustee shall make payments to the Plan Participants and their beneficiaries in
accordance with such Payment Schedule. The Trustee shall make provision for the
reporting and withholding of any federal, state or local taxes that may be
required to be withheld with respect to the payment of benefits pursuant to the
terms of the Plan and shall pay amounts withheld to the appropriate taxing
authorities or determine that such amounts have been reported, withheld and paid
by Company.
     (b) The entitlement of a Plan Participant or his or her beneficiaries to
benefits under the Plan shall be determined by Company or such party as it shall
designate under the Plan, and any claim for such benefits shall be considered
and reviewed under the procedures set out in the Plan.
     (c) Company may make payment of benefits directly to Plan Participants or
their beneficiaries as they become due under the terms of the Plan. Company
shall notify Trustee of its decision to make payment of benefits directly prior
to the time amounts are payable to a Plan Participant or his or her
beneficiaries. In addition, if the principal of the Trust, and any earnings
thereon, are not sufficient to make payments of benefits to a Plan Participant
or his or her beneficiaries in accordance with the terms of the Plan, Company
shall make the balance of each such payment as it falls due. Trustee shall
notify Company where principal and earnings are not sufficient.
     Section 3. Trustee Responsibility Regarding Payments to Trust Beneficiary
When Company Is Insolvent.
     (a) Trustee shall cease payment of benefits to Plan Participants and their
beneficiaries if Company is Insolvent. Company shall be considered “Insolvent”
for purposes of this Trust Agreement if (i) Company is unable to pay its debts
as they become due, or (ii) Company is subject to a pending proceeding as a
debtor under the United States Bankruptcy Code.
     (b) At all times during the continuance of this Trust, as provided in
Section 1(d) hereof, the principal and income of the

3



--------------------------------------------------------------------------------



 



Trust shall be subject to claims of general creditors of Company under federal
and state law as set forth below.
     (1) If Company becomes Insolvent, the Board of Directors and the Chief
Executive Officer of Company shall have the duty to inform Trustee in writing of
Company’s insolvency. If a person claiming to be a creditor of Company alleges
in writing to Trustee that Company has become Insolvent, Trustee shall determine
whether Company is Insolvent and, pending such determination, Trustee shall
discontinue payment of benefits to Plan Participants or their beneficiaries.
     (2) Unless Trustee has actual knowledge that Company is Insolvent, or has
received notice from Company or a person claiming to be a creditor alleging that
Company is Insolvent, Trustee shall have no duty to inquire whether Company is
Insolvent. Trustee may in all events rely on such evidence concerning Company’s
solvency as may be furnished to Trustee and that provides Trustee with a
reasonable basis for making a determination concerning Company’s solvency.
     (3) If at any time Trustee has determined that Company is Insolvent,
Trustee shall discontinue payments to Plan Participants or their beneficiaries
and shall hold the assets of the Trust for the benefit of Company’s general
creditors. Nothing in this Trust Agreement shall in any way diminish any rights
of Plan Participants or their beneficiaries to pursue their rights as general
creditors of Company with respect to benefits due under the Plan or otherwise.
     (4) Trustee shall resume the payment of benefits to Plan Participants or
their beneficiaries in accordance with Section 2 of this Trust Agreement only
after Trustee has determined that Company is not Insolvent (or is no longer
Insolvent).
     (c) Provided that there are sufficient assets, if Trustee discontinues the
payment of benefits from the Trust pursuant to Section 3(b) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to Plan
Participants or their beneficiaries under the terms of the Plan for the period
of such discontinuance, less the aggregate amount of any payments made to Plan
Participants or their beneficiaries by company in lieu of the payments provided
for hereunder during any such period of discontinuance.

4



--------------------------------------------------------------------------------



 



     Section 4. Payments to Company.
     Except as provided in Section 3 hereof, after the Trust has become
irrevocable, Company shall have no right or power to direct Trustee to return to
Company or to divert to others any of the Trust assets before all payment of
benefits have been made to Plan Participants and their beneficiaries pursuant to
the terms of the Plan.
     Section 5. Investment Authority.
     (a) Except as otherwise provided in this Trust Agreement, Trustee shall
have all of the rights, powers, duties and obligations with respect to the
investment of the assets of the Trust granted to a trustee under the laws of the
State of North Carolina. In no event may Trustee invest in securities (including
stock or rights to acquire stock) or obligations issued by Company, other than a
de minimis amount held in common investment vehicles in which Trustee invests.
All rights associated with assets of the Trust shall be exercised by Trustee or
the person designated by Trustee, and shall in no event be exercisable by or
rest with Plan Participants. Prior to a Change of Control, as defined herein,
Trustee shall invest and reinvest the assets of the Trust in accordance with
such funding policy or investment guidelines as may be provided by Company to
Trustee from time to time. Following a Change of Control, as defined herein,
Trustee shall invest and reinvest the assets of the Trust in accordance with
such funding policy or investment guidelines as shall be determined from time to
time by Trustee in its discretion.
     Section 6. Disposition of Income.
     During the term of this Trust, all income received by the Trust, net of
expenses and taxes, shall be accumulated and reinvested.
     Section 7. Accountinq by Trustee.
     Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between
Company and Trustee. Within sixty (60) days following the close of each calendar
year and within sixty (60) days after the removal or resignation of Trustee,
Trustee shall deliver to Company a written account of its administration of the
Trust during such year or during the period from the close of the last preceding
year to the date of such removal or resignation, setting forth all investments,
receipts, disbursements and other transactions effected by it, including a
description of all securities and investments purchased and sold with the cost
or net proceeds of such purchases or sales (accrued interest paid or receivable
being shown separately), and showing all cash, securities and other property
held in the Trust at the end of such year or as of the date of such removal or
resignation, as the case may be.

5



--------------------------------------------------------------------------------



 



     Section 8. Responsibility of Trustee.
     (a) Trustee shall act with the care, skill, prudence and diligence under
the circumstances then prevailing that a prudent person acting in like capacity
and familiar with such matters would use in the conduct of an enterprise of a
like character and with like aims, provided, however, that Trustee shall incur
no liability to any person for any action taken pursuant to a direction, request
or approval given by Company which is contemplated by, and in conformity with,
the terms of this Trust and is given in writing by Company. In the event of a
dispute between Company and a party, Trustee may apply to a court of competent
jurisdiction to resolve the dispute.
     (b) If Trustee undertakes or defends any litigation arising in connection
with this Trust, Company agrees to indemnify Trustee against Trustee’s costs,
expenses and liabilities (including, without limitation, attorneys’ fees and
expenses) relating thereto and to be primarily liable for such payments. If
Company does not pay such costs, expenses and liabilities in a reasonably timely
manner, Trustee may obtain payment from the Trust.
     (c) Trustee may consult with legal counsel (who may also be counsel for
Company generally) with respect to any of its duties or obligations hereunder.
     (d) Trustee may hire agents, accountants, actuaries, investment advisors,
financial consultants or other professionals to assist it in performing any of
its duties or obligations hereunder.
     (e) Trustee shall have, without exclusion, all powers conferred on Trustees
by applicable law, unless expressly provided otherwise herein, provided,
however, that if an insurance policy is held as an asset of the Trust, Trustee
shall have no power to name a beneficiary of the policy other than the Trust, to
assign the policy (as distinct from conversion of the policy to a different
form) other than to a successor Trustee, or to loan to any person the proceeds
of any borrowing against such policy.
     (f) Notwithstanding any powers granted to Trustee pursuant to this Trust
Agreement or to applicable law, Trustee shall not have any power that could give
this Trust the objective of

6



--------------------------------------------------------------------------------



 



carrying on a business and dividing the gains therefrom, within the meaning of
section 301.7701-2 of the Procedure and Administrative Regulations promulgated
pursuant to the Internal Revenue Code.
     Section 9. Compensation and Expenses of Trustee.
     For its services as trustee hereunder, Trustee shall be entitled to
reasonable fees commensurate with its duties and responsibilities, taking into
account the value and nature of the Trust and the time and work involved.
Trustee shall be entitled to reimbursement for all reasonable expenses incurred
by Trustee in connection with the administration of the Trust. Company may pay
such fees and expenses, but if not so paid, such fees and expenses shall be paid
from the assets of the Trust.
     Section 10. Resignation and Removal of Trustee.
     (a) Trustee may resign at any time by written notice to Company, which
shall be effective sixty (60) days after receipt of such notice unless Company
and Trustee agree otherwise.
     (b) Trustee may be removed by Company on sixty (60) days notice or upon
shorter notice accepted by Trustee.
     (c) Notwithstanding any other provision of this Trust Agreement, Trustee
may not be removed by Company during the two (2) year period immediately
following a Change of Control, as defined herein, without the written consent of
two-thirds (2/3) of the Plan Participants.
     (d) If Trustee resigns within two (2) years after a Change of Control, as
defined herein, Company shall apply to a court of competent jurisdiction for the
appointment of a successor Trustee or for instructions.
     (e) Upon resignation or removal of Trustee and appointment of a successor
Trustee, all assets shall subsequently be transferred to the successor Trustee.
The transfer shall be completed within seventy-five (75) days after receipt of
notice of resignation, removal or transfer, unless Company extends the time
limit.
     (f) If Trustee resigns or is removed, a successor shall be appointed, in
accordance with Section 11 hereof, by the effective date of resignation or
removal under paragraph (a) or (b) of this section. If no such appointment has
been made, Trustee may apply to a court of competent jurisdiction for
appointment of a successor or for instructions. All expenses of Trustee in
connection with the proceeding shall be allowed as administrative expenses of
the Trust.

7



--------------------------------------------------------------------------------



 



     Section 11. Appointment of Successor.
     If Trustee resigns or is removed in accordance with Section 10(a) or
(b) hereof, Company may appoint a corporation, banking association or trust
company authorized and empowered to exercise trust powers as a successor to
replace Trustee upon its resignation or removal; provided, however, that any
successor so appointed shall have a total equity capital of at least one billion
dollars ($1,000,000,000). The appointment shall be effective when accepted in
writing by the new Trustee, who shall have all of the rights and powers of the
former Trustee, including ownership rights in the Trust assets. The former
Trustee shall execute any instrument necessary or reasonably requested by
Company or the successor Trustee to evidence the transfer.
     Section 12. Amendment or Termination.
     (a) This Trust Agreement may be amended by a written instrument executed by
Trustee and Company. Notwithstanding the foregoing, no such amendment shall
conflict with the terms of the Plan or shall make the Trust revocable after it
has become irrevocable in accordance with Section 1(b) hereof.
     (b) The Trust shall not terminate until the date on which Plan Participants
and their beneficiaries are no longer entitled to benefits pursuant to the terms
of the Plan unless sooner revoked in accordance with Section 1(b) hereof. Upon
termination of the Trust any assets remaining in the Trust shall be returned to
Company.
     (c) Upon written approval of all Plan Participants and beneficiaries of
deceased Plan Participants, Company may terminate this Trust prior to the time
all benefit payments under the Plan have been made to Plan Participants and
their beneficiaries. All assets in the Trust at termination shall be returned to
Company.
     (d) Sections 1(f), 10(c), 10(d), 11 and 12(a) through (d) of this Trust
Agreement may not be amended by Company for two (2) years following a Change of
Control, as defined herein.
     Section 13. Miscellaneous.
     (a) Any provision of this Trust Agreement prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.
     (b) Benefits payable to Plan Participants and their beneficiaries under
this Trust Agreement may not be anticipated, assigned (either at law or in
equity), alienated, pledged,

8



--------------------------------------------------------------------------------



 



encumbered or subjected to attachment, garnishment, levy, execution or other
legal or equitable process.
     (c) This Trust Agreement shall be governed by and construed in accordance
with the internal laws (and not the principles relating to conflicts of laws) of
the State of North Carolina.
     Section 14. Definitions.
     Unless the context clearly indicates otherwise, for purposes of this Trust:
     (a) “Board” means the Board of Directors of Company.
     (b) “Change of Control” means either (i) a Change of Control of Company or
(ii) a Change of Control of Lafarge.
     (c) “Change of Control of Company” means any one of the following:
     (1) Continuing Directors no longer constitute at least two-thirds of the
Directors constituting the Board;
     (2) Except for Lafarge and its subsidiaries, any person or group of persons
(as defined in Rule 13d-5 under the Securities Exchange Act of 1934), together
with its or their respective affiliates (as defined in Rule 405 under the
Securities Act of 1933), becomes the beneficial owner, directly or indirectly,
of 20% or more of Company’s then outstanding common stock or 20% or more of the
voting power of Company’s then outstanding securities entitled generally to vote
for the election of directors in a transaction opposed by at least a majority of
the Continuing Directors in office immediately prior to consummation of such
acquisition;
     (3) The occurrence or the approval by Company’s stockholders of the merger
or consolidation with any other corporation, the sale of all or substantially
all of the assets of Company or the liquidation or dissolution of Company
unless, in the case of a merger or consolidation, the Continuing Directors in
office immediately prior to such merger or consolidation will constitute at
least two-thirds of the directors constituting the board of directors of the
surviving corporation of such merger or consolidation and any parent (as defined
in Rule 12b-2 under the Securities Exchange Act of 1934) of such corporation;
     (4) At least a majority of the Continuing Directors in office immediately
prior to the occurrence of any of the events described in paragraphs (1), (2) or
(3) of this

9



--------------------------------------------------------------------------------



 



Section 14(c), determines that any such event, if it occurs, would constitute, a
Change of Control of Company; or
     (5) At least a majority of the Continuing Directors in office immediately
prior to any other action taken or proposed to be taken by Company’s
stockholders or by the Board, determines that such action constitutes, or that
such proposed action, if taken, would constitute a Change of Control of Company.
     (d) “Change of Control of Lafarge” means either of the following:
     (1) At least a majority of the Continuing Directors in office immediately
prior to the occurrence of any event involving Lafarge of the nature described
in paragraphs (1), (2) or (3) of Section 14 (c) hereof, determines that such
event, if it occurs, would constitute a Change of Control of Lafarge.
     (2) At least a majority of the Continuing Directors in office immediately
prior to any other action taken or proposed to be taken by Lafarge’s
stockholders or by its board of directors, determines that such action
constitutes, or that such proposed action, if taken, would constitute a Change
of Control of Lafarge.
     (e) “Continuing Directors” means those persons who are either (i) Directors
on the date hereof, (ii) Directors designated as Continuing Directors by a
majority of the Continuing Directors, (iii) Directors elected by a majority of
the Continuing Directors at a meeting of the Board, (iv) Directors nominated by
a majority of the Continuing Directors who are thereafter elected by the
stockholders of Company at a meeting thereof, or (v) Directors elected by
consent of the stockholders of Company if thereafter a majority of the
Continuing Directors designate such Director as a Continuing Director; provided,
however, that a Continuing Director associated or affiliated with, or acting as
an agent or nominee of, any person or group of persons (as defined in Rule 13d-5
under the Securities Exchange Act of 1934), or their respective affiliates (as
defined in Rule 405 under the Securities Act of 1933), initiating or attempting
to initiate a transaction designed to result in a Change of Control of Company
or a Change of Control of Lafarge shall not be deemed a Continuing Director.
     (f) “Directors” means the members of the Board.
     (g) “Lafarge” means Lafarge, S.A., a French corporation.

10



--------------------------------------------------------------------------------



 



     Section 15. Effective Date.
     The effective date of this Trust Agreement shall be the date as of which it
has been executed by both parties hereto.
     IN WITNESS WHEREOF, this Trust Agreement has been executed by the parties
hereto on the dates reflected below.

            COMPANY:
LAFARGE CORPORATION
    Date: December 16, 1996  By:   /s/ Larry J. Waisanen         Title: Senior
Vice President and        Chief Financial Officer     

            TRUSTEE:

WACHOVIA BANK OF NORTH
CAROLINA, NA.
    Date: December 30, 1996  By:   Beverly H. Ward         Title: Senior Vice
President             

11